Case 4:21-cv-00595-O Document 11 Filed 06/02/21                Page 1 of 14 PageID 333


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  Sid Miller, Greg Macha, James Meek,
  Jeff Peters, and Lorinda
  O’Shaughnessy, on behalf of themselves
  and others similarly situated,

                         Plaintiffs,               Case No. 4:21-cv-00595-O

  v.

  Tom Vilsack, in his official capacity as
  Secretary of Agriculture,

                         Defendant.


   PLAINTIFFS’ FIRST AMENDED CLASS-ACTION COMPLAINT
       The Supreme Court of the United States said 125 years ago that:

         [T]he constitution of the United States, in its present form, forbids, so
         far as civil and political rights are concerned, discrimination by the gen-
         eral government, or by the states, against any citizen because of his race.
         All citizens are equal before the law. The guaranties of life, liberty, and
         property are for all persons, within the jurisdiction of the United States,
         or of any state, without discrimination against any because of their race.
         Those guaranties, when their violation is properly presented in the reg-
         ular course of proceedings, must be enforced in the courts, both of the
         nation and of the state, without reference to considerations based upon
         race.
 Gibson v. State of Mississippi, 162 U.S. 565, 591 (1896); see also Bolling v. Sharpe, 347
 U.S. 497 (1954) (citing Gibson and holding that segregation in the District of Co-
 lumbia public schools violated the Due Process Clause of the Fifth Amendment).
       Equal rights under law is the cornerstone of American constitutional jurispru-
 dence: the principle that all citizens, regardless of status, wealth, race, color, religion,
 or creed, have the same rights and are entitled to the same standard of justice. These
 are the principles etched into our founding documents, fought for on our nation’s



 plaintiffs’ first amended class-action complaint                                Page 1 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21                 Page 2 of 14 PageID 334


 battlefields, written into the Gettysburg Address, and delivered from the steps of the

 Lincoln Memorial by Martin Luther King.
     As a nation, we are devoted to the task of satisfying these sacred ideals and provid-
 ing equal rights to citizens of all races, as the Constitution requires. Profound progress
 has been made, and extraordinary milestones reached, throughout our history, serving

 as an inspiration to humanity and the nations of the world. Yet, today, the Department
 of Agriculture lurches America dangerously backward, reversing the clock on Ameri-
 can progress, and violating our most sacred and revered principles by actively and

 invidiously discriminating against American citizens solely based upon their race. This
 is illegal, it is unconstitutional, it is wrong, and it must stop.
     Indeed, the United States Department of Agriculture administers numerous stat-
 utes that provide government aid to “socially disadvantaged farmers and ranchers.”
 The Department of Agriculture interprets this phrase to include African Americans,
 Hispanics, Native Americans, Alaskan natives, Asian-Americans, and Pacific Islanders.
 But white farmers and ranchers are not included within the definition of “socially
 disadvantaged farmers and ranchers,” making them ineligible for aid under these fed-
 eral programs.
     These racial exclusions are patently unconstitutional, and the Court should per-
 manently enjoin their enforcement. Doing so will promote equal rights under the law
 for all American citizens and promote efforts to stop racial discrimination, because
 “[t]he way to stop discrimination on the basis of race is to stop discriminating on the
 basis of race.” Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701,
 748 (2007) (Roberts, C.J., concurring).
     American citizens today represent a beautiful, complex, and increasingly interwo-
 ven fabric of racial backgrounds. Government action that tears at that fabric and di-
 vides its pieces — rather than reinforcing that fabric’s unifying and binding ties — dis-
 rupts our common progress towards becoming a more perfect union.


 plaintiffs’ first amended class-action complaint                              Page 2 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21              Page 3 of 14 PageID 335


                           JURISDICTION AND VENUE
      1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
 U.S.C. § 1343.
      2.   Venue is proper because a substantial part of the events giving rise to the
 claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                       PARTIES
      3.   Plaintiff Sid Miller is a farmer and rancher who resides in Erath County,
 Texas. He also serves as Agriculture Commissioner for the State of Texas. Mr. Miller

 is suing in his capacity as a private citizen, and not on behalf of the State of Texas or
 the Texas Department of Agriculture.
      4.   Plaintiff Greg Macha is a white rancher who resides in Wallis, Texas.
      5.   Plaintiff James Meek is a white farmer and rancher who resides in Alvord,
 Texas.
      6.   Plaintiff Jeff Peters is a white farmer and rancher who resides in Arlington,
 Texas.
      7.   Plaintiff Lorinda O’Shaughnessy is a white farmer and rancher who resides
 in Placedo, Texas.
      8.   Defendant Tom Vilsack is the U.S. Secretary of Agriculture. Secretary Vilsack
 is sued in his official capacity.

                               STATEMENT OF FACTS
      9.   Sections 1005 and 1006 of the American Rescue Plan Act of 2021, H.R.
 1319, 117th Cong. (2021), provide aid to farmers and ranchers who have been
 harmed by the COVID-19 pandemic — including loan forgiveness up to 120 percent
 of the value of the loan — but only if they qualify as a “socially disadvantaged farmer
 or rancher.” See Exhibit 1.
      10. Numerous other federal statutes limit government aid to individuals who
 qualify as a “socially disadvantaged farmer or rancher.” See, e.g., 7 U.S.C. § 1936(a)



 plaintiffs’ first amended class-action complaint                             Page 3 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21             Page 4 of 14 PageID 336


 (requiring the Secretary of Agriculture to “guarantee a loan made by a private seller

 of a farm or ranch to a . . . socially disadvantaged farmer or rancher.”); 7 U.S.C.
 § 1985(c)(1)(B) (requiring the Secretary of Agriculture to “offer to sell” certain
 properties to “a qualified beginning farmer or rancher or a socially disadvantaged
 farmer or rancher at current market value based on a current appraisal” before at-

 tempting to sell that property at a public sale); 7 U.S.C. § 1627c(d)(5)(C)(i)(II) (re-
 quiring the Secretary of Agriculture to give preference to applications submitted by
 “socially disadvantaged farmers or ranchers” when awarding grants).

     11. Federal law defines “socially disadvantaged farmer or rancher” as “a farmer
 or rancher who is a member of a socially disadvantaged group.” 7 U.S.C.
 § 2279(a)(5). “Socially disadvantaged group,” in turn, is defined as:

        a group whose members have been subjected to racial or ethnic preju-
        dice because of their identity as members of a group without regard to
        their individual qualities.
 7 U.S.C. § 2279(a)(6).

     12. The Department of Agriculture has adopted a general definition of “socially
 disadvantaged farmer and rancher” as follows:

        A socially disadvantaged group is defined as: A farmer or rancher who
        is a member of one or more of the following groups whose members
        have been subjected to racial or ethnic prejudice because of their iden-
        tity as members of a group without regard to their individual qualities:
            • African Americans
            • American Indians
            • Alaskan Natives
            • Asians
            • Hispanics
            • Pacific Islanders




 plaintiffs’ first amended class-action complaint                            Page 4 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21             Page 5 of 14 PageID 337


 U.S. Department of Agriculture, Farming Opportunities Training and Outreach Grant

 Program, https://www.usda.gov/sites/default/files/documents/2501_FactSheet.pdf
 (last visited on June 2, 2021) (attached as Exhibit 2).1
     13. On May 21, 2021, the United States Department of Agriculture, through
 the Farm Service Agency (FSA), issued a press release announcing a Notice of Funds

 Availability (NOFA), in which it would start making loan payments for eligible bor-
 rowers with qualifying direct farm loans, pursuant to section 1005 of the American
 Rescue Plan Act. See U.S. Department of Agriculture, Press Release, In Historic Move,

 USDA to Begin Loan Payments to Socially Disadvantaged Borrowers under American
 Rescue Plan Act Section 1005, available at https://bit.ly/3fAxAuB (last visited May
 27, 2021) (attached as Exhibit 3). The Department of Agriculture published this no-
 tice in the Federal Register on May 26, 2021. See Notice of Funds Availability, 86
 Fed. Reg. 28,329 (May 26, 2021) (attached as Exhibit 4).
     14. The notice defines, for the purposes of eligibility for loan forgiveness, “so-
 cially disadvantaged farmer or rancher” as:

        [A] farmer or rancher who is a member of a socially disadvantaged
        group whose members have been subjected to racial or ethnic prejudice
        because of their identity as members of a group without regard to their
        individual qualities, as defined by section 2501(a) of the Foot, Agricul-
        ture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).




 1. The Department of Agriculture defines the term similarly, with minor variations,
    in various regulations applicable to USDA programs. See, e.g., 7 C.F.R. § 7.3 (ap-
    plicable to the selection and functions of Farm Service Agency state and county
    committees); 7 C.F.R. § 718.2 (applicable to farm marketing quotas, acreage al-
    lotments, and production adjustment); 7 C.F.R. § 760.107(b)(1) (applicable to
    certain Supplemental Agricultural Disaster Assistance Programs); 7 C.F.R.
    § 636.3 (applicable to the Wildlife Habitat Incentive Program); 7 C.F.R.
    § 1410.2(b) (applicable to the Conservation Reserve Program); 7 C.F.R.
    § 1430.402 (applicable to the Dairy Margin Coverage Program).


 plaintiffs’ first amended class-action complaint                            Page 5 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21               Page 6 of 14 PageID 338


 Id. at 28,330. The notice goes on to state that this includes “American Indians or

 Alaskan Natives,” “Asians,” “Blacks or African Americans,” “Native Hawaiians or
 other Pacific Islanders,” and “Hispanics or Latinos.” Id.
     15. Setting aside the propriety of the use of these classifications for benefits, this
 definition of “socially disadvantaged farmer and rancher” departs from the plain stat-

 utory text by failing to include white ethnic groups that have unquestionably suffered
 ethnic prejudice.
     16. Indeed, throughout American history, many white ethnic groups have been

 subject to “racial or ethnic prejudice because of their identity as members of a group
 without regard to their individual qualities,” including Irish, Italians, Germans, Jews,
 and eastern Europeans. Members of these ethnic groups unambiguously qualify as
 members of a “socially disadvantaged group,” and as “socially disadvantaged farmers
 or ranchers,” under the plain text of 7 U.S.C. §§ 2279(a)(5)–(6).
     17. In addition, neither the statutes nor the Department of Agriculture defines
 what percentage of “socially disadvantaged” ancestry is necessary to qualify one as a
 member of a “socially disadvantaged group.” There are many individuals, such as
 Homer Plessy and Elizabeth Warren, who have been regarded as racial minorities de-
 spite having only small traces of minority ancestry.
     18. Mr. Plessy, for example, was one-eighth black, yet he was regarded as black
 by the government of Louisiana and forbidden to sit in a railroad car reserved for
 white passengers. See Plessy v. Ferguson, 163 U.S. 537, 538 (1896). Senator Warren
 has been recognized as a Native American by Harvard Law School and the American
 Association of Law Schools,2 despite the fact that a recent DNA test showed that any


 2. See Stephanie Ebbert, Directories Identified Warren as Minority, The Boston
    Globe (April 30, 2012), available at https://bit.ly/3vCvU9v (last visited on June
    2, 2021) (“Elizabeth Warren . . . was listed as a minority professor in American
    law school directories for nine years before she landed at Harvard, documents
    show.”); id. (“Elizabeth Warren . . . said Friday she didn’t realize Harvard Law


 plaintiffs’ first amended class-action complaint                              Page 6 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21            Page 7 of 14 PageID 339


 Native American ancestry in Ms. Warren’s lineage would have been 6 to 10 genera-

 tions ago.3 Yet nothing in the relevant statutes (or in the Department’s purported
 interpretations of these statutes) establishes a blood-quantum cut-off or defines the
 amount of “socially disadvantaged” ancestry needed to qualify for aid under any of
 these federal programs.

     19. Plaintiff Sid Miller is a farmer and rancher. His ancestry is overwhelmingly
 white, and primarily Scotch-Irish. As is the case with many Americans, his ancestry is
 not limited to just one racial or ethnic group. Mr. Miller also has approximately 2%

 black ancestry.
     20. Plaintiff Greg Macha is a white rancher who resides in Wallis, Texas. He has
 a farm loan administered by the Farm Service Agency and a farm loan guaranteed by
 the Farm Service Agency.
     21. Plaintiff James Meek is a white farmer and rancher who resides in Alvord,
 Texas. He has a farm loan administered by the Farm Service Agency and a farm loan
 guaranteed by the Farm Service Agency.
     22. Plaintiff Jeff Peters is a white farmer and rancher who resides in Arlington,
 Texas. He has a farm loan administered by the Farm Service Agency and a farm loan
 guaranteed by the Farm Service Agency.
     23. Plaintiff Lorinda O’Shaughnessy is a white farmer and rancher who resides
 in Placedo, Texas. She has a farm loan administered by the Farm Service Agency and
 a farm loan guaranteed by the Farm Service Agency.


    School had been promoting her as a Native American faculty member in the
    1990s”).
 3. See Astead W. Herndon, Elizabeth Warren Stands by DNA Test. But Around Her,
    Worries Abound., The New York Times (Dec. 8, 2018), available at
    https://nyti.ms/2R7mCDj (last visited on June 2, 2021) (“Ms. Warren’s DNA
    test, which was conducted by the renowned geneticist Carlos Bustamante and re-
    leased by her office, showed strong evidence that Ms. Warren has Native American
    pedigree ‘6–10 generations ago.’”).


 plaintiffs’ first amended class-action complaint                           Page 7 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21              Page 8 of 14 PageID 340


     24. The statutes described above, as currently interpreted and enforced by the

 Department of Agriculture, exclude the plaintiffs from the benefits of programs for
 “socially disadvantaged farmers and ranchers” on account of their race.
     25. The plaintiffs sue on behalf of all farmers and ranchers in the United States
 who are excluded from the benefits of programs for “socially disadvantaged farmers

 and ranchers” because of their race or ethnicity.

 Claim 1:        The Department of Agriculture’s Racial Exclusions
                 Violate The Constitution and Title VI
     26. The Constitution prohibits the federal government from discriminating on
 account of race or ethnicity. See Bolling v. Sharpe, 347 U.S. 497 (1954).
     27. Title VI of the Civil Rights Act of 1964 likewise prohibits discrimination on
 the grounds of race, color, or national origin in any program that receives federal
 funds. See 42 U.S.C. § 2000d.
     28. The Department of Agriculture is violating the Constitution and Title VI
 by discriminating on the grounds of race, color, and national origin in administering
 its programs.
     29. The Court should declare unconstitutional any statute limiting the benefits
 of federal programs to “socially disadvantaged farmers and ranchers.”
     30. The Court should further declare that the Department is violating the Con-
 stitution and Title VI by excluding individuals and entities from the benefit of federal
 programs on the grounds of race, color, and national origin, and by discriminating
 against individuals and entities on this basis, and it should permanently enjoin Secre-
 tary Vilsack and his successors from implementing any racial exclusions or discrimina-
 tory racial preferences in the Department’s programs.




 plaintiffs’ first amended class-action complaint                            Page 8 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21               Page 9 of 14 PageID 341


 Claim 2:      In The Alternative, The Phrase “Socially Disadvantaged
               Group” Must Be Construed, As A Matter Of Statutory
               Interpretation, To Include White Ethnic Groups That
               Have Suffered Past Prejudice And Discrimination
     31. If the Court is unwilling to declare the Department’s racial exclusions and
 the underlying statutes unconstitutional, then it should at the very least declare that
 the phrase “socially disadvantaged group” must be construed, as a matter of statutory
 interpretation, to include ethnic groups of all types that have been subjected to racial
 and ethnic prejudice, including (but not limited to) Irish, Italians, Germans, Jews,
 and eastern Europeans.
     32. The statutory text is clear: All “group[s] whose members have been sub-
 jected to racial or ethnic prejudice because of their identity as members of a group
 without regard to their individual qualities” fall within the definition of “socially dis-
 advantaged group.” 7 U.S.C. § 2279(a)(6). White ethnic groups that have experi-
 enced past racial or ethnic prejudice are no less protected by the statute than members
 of minority groups. Because the text is unambiguous, there is no grounds for “defer-
 ring” to an atextual interpretation that the Department might offer. See Digital Realty
 Trust, Inc. v. Somers, 138 S. Ct. 767, 781–82 (2018).
     33. The Court should therefore declare that the Department of Agriculture’s
 current interpretation of “socially disadvantaged group” violates the clear and unam-

 biguous text of 7 U.S.C. § 2279(a)(6), by excluding white ethnic groups that have
 been subjected to racial and ethnic prejudice, and it should enjoin Secretary Vilsack
 and his successors from excluding Irish, Italians, Germans, Jews, eastern Europeans,
 and any other ethnic group that has suffered racial and ethnic prejudice, from the
 definitions of “socially disadvantaged group” and “socially disadvantaged farmer or
 rancher.”




 plaintiffs’ first amended class-action complaint                              Page 9 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21             Page 10 of 14 PageID 342


 Claim 3:      In The Alternative, The Phrase “Socially Disadvantaged
               Farmer Or Rancher” Must Be Construed, As A Matter Of
               Statutory Interpretation, To Include Individuals Who
               Have Any Discernible Trace Of Minority Ancestry
     34. If the Court is unwilling to declare as unconstitutional the Department’s
 racial exclusions and the underlying statutes, then it should at the very least declare
 that the phrase “socially disadvantaged farmer or rancher” must be construed, as a
 matter of statutory interpretation, to include individuals who have any discernible
 trace of minority ancestry.
     35. The statutes are silent on how much minority ancestry is needed before one
 can qualify as a member of a “socially disadvantaged group,” or as a “socially disad-
 vantaged farmer or rancher.” An interpretation of the underlying statutes that excludes
 plaintiffs like Miller because he is not “black enough” would raise grave constitutional
 concerns under Bolling v. Sharpe, 347 U.S. 497 (1954), and it should be rejected for
 that reason alone. For the same reason, the statutes should not be construed to em-
 power the Department of Agriculture to choose a minimum threshold of minority
 ancestry when determining eligibility for benefits.
     36. The Court is therefore obligated to interpret 7 U.S.C. § 2279(a)(5)–(6) in
 a manner that avoids this serious constitutional question under the canon of consti-
 tutional avoidance. See Ohio v. Akron Center for Reproductive Health, 497 U.S. 502,

 514 (1990) (“[W]here fairly possible, courts should construe a statute to avoid a dan-
 ger of unconstitutionality.” (citation and internal quotation marks omitted)).
     37. The canon of constitutional avoidance trumps any deference that the agency
 might try to claim if it insisted on a blood-quantum threshold. See Edward J. DeBar-
 tolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575
 (1988); see also Epic Systems Corp. v. Lewis, 138 S. Ct. 1612, 1630 (2018) (courts
 must consider all “traditional canons” at Chevron Step One).




 plaintiffs’ first amended class-action complaint                           Page 10 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21               Page 11 of 14 PageID 343


     38. The Court should therefore declare that the statute, at 7 U.S.C.

 § 2279(a)(5)–(6), prohibits the Department of Agriculture from establishing a blood-
 quantum threshold for status as a member of a “socially disadvantaged group, and
 that any person with any traceable amount of minority ancestry must be regarded as
 a member of a “socially disadvantaged group.”

     39. The Court should also enjoin Secretary Vilsack and his successors from ex-
 cluding any person with any traceable amount of minority ancestry from the defini-
 tions of “socially disadvantaged group” and “socially disadvantaged farmer or

 rancher.”

                      CLASS-ACTION ALLEGATIONS
     40. The plaintiffs bring this class action under Rule 23(b)(2) of the Federal
 Rules of Civil Procedure.
     41. The plaintiffs seek to represent a class of all farmers and ranchers in the
 United States who are currently excluded from the Department’s interpretation of

 “socially disadvantaged farmer or rancher.”
     42. Plaintiffs Greg Macha, James Meek, Jeff Peters, and Lorinda O’Shaughnessy
 seek to represent a second and more narrow class of all farmers and ranchers in the
 United States who are encountering, or who will encounter, racial discrimination from
 the United States Department of Agriculture on account of section 1005 of the Amer-
 ican Rescue Plan Act.
     43. The number of individuals in these classes makes joinder of the individual
 class members impractical.

     44. There are questions of law common to the classes, including whether the
 Constitution or Title VI allows the Department to exclude farmers and ranchers from
 the benefits of federal programs on account of their race.




 plaintiffs’ first amended class-action complaint                         Page 11 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21              Page 12 of 14 PageID 344


     45. The plaintiffs’ claims are typical of other members of the classes. Each of

 them wishes to stop the Department of Agriculture from excluding them from the
 benefits of federal programs on account of their race.
     46. The plaintiffs adequately represents the interests of the classes, and they have
 no interests antagonistic to the classes.

     47. A class action is appropriate under Rule 23(b)(2) because the defendants
 are acting on grounds that apply generally to the classes, so that final injunctive relief
 or corresponding declaratory relief is appropriate respecting the classes as a whole.

                              DEMAND FOR RELIEF
     48. The plaintiffs respectfully requests that the court:
          a.     certify a class of all farmers and ranchers in the United States who are
                 currently excluded from the Department’s interpretation of “socially
                 disadvantaged farmer or rancher;”
          b.     certify an additional class of all farmers and ranchers in the United

                 States who are encountering, or who will encounter, racial discrimi-
                 nation from the United States Department of Agriculture on account
                 of section 1005 of the American Rescue Plan Act;
          c.     award the declaratory relief described in paragraphs 29, 30, 33, and
                 38;
          d.     permanently enjoin Secretary Vilsack and his successors from imple-
                 menting any racial exclusions or discriminatory racial preferences in
                 Department of Agriculture programs;

          e.     award costs and attorneys’ fees under 42 U.S.C. § 1988;
          f.     award all other relief that the Court may deem just, proper, or equi-
                 table.




 plaintiffs’ first amended class-action complaint                             Page 12 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21        Page 13 of 14 PageID 345


                                         Respectfully submitted.

                                          /s/ Jonathan F. Mitchell
  Gene P. Hamilton                       Jonathan F. Mitchell
  Virginia Bar No. 80434                 Texas Bar No. 24075463
  Vice-President and General Counsel     Mitchell Law PLLC
  America First Legal Foundation         111 Congress Avenue, Suite 400
  300 Independence Avenue SE             Austin, Texas 78701
  Washington, DC 20003                   (512) 686-3940 (phone)
  (202) 964-3721                         (512) 686-3941 (fax)
  gene.hamilton@aflegal.org              jonathan@mitchell.law

  H. Dustin Fillmore III
  Texas Bar No. 06996010
  Charles W. Fillmore
  Texas Bar No. 00785861
  The Fillmore Law Firm, LLP
  201 Main Street, Suite 801
  Fort Worth, Texas 76102
  (817) 332-2351 (phone)
  (817) 870-1859 (fax)
  dusty@fillmorefirm.com
  chad@fillmorefirm.com
                                         Counsel for Plaintiffs and
  Dated: June 2, 2021                    the Proposed Classes




 plaintiffs’ first amended class-action complaint                     Page 13 of 14
Case 4:21-cv-00595-O Document 11 Filed 06/02/21          Page 14 of 14 PageID 346


                          CERTIFICATE OF SERVICE
     I certify that on June 2, 2021, I served this document through CM/ECF upon:

 Emily Sue Newton
 Senior Trial Counsel
 United States Department of Justice
 Civil Division, Federal Programs Branch
 1100 L Street, NW
 Washington, D.C. 20005
 (202) 305-8356 (phone)
 (202) 616-8460 (fax)
 emily.s.newton@usdoj.gov

 Counsel for Defendants

                                            /s/ Jonathan F. Mitchell
                                           Jonathan F. Mitchell
                                           Counsel for Plaintiffs and
                                           the Proposed Classes




 plaintiffs’ first amended class-action complaint                       Page 14 of 14
